Citation Nr: 1030034	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  00-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left foot injury.

2.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a rib injury.

3.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a neck injury.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1967.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from May 1999 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In June 2000 and February 2001, the Veteran testified during a 
hearing before a decision review officer (DRO) at the RO 
regarding the section 1151 issues; transcripts of each hearing 
are of record.

In October 2001, the Board denied the application to reopen the 
claim for service connection for residuals of a right ankle 
injury and the section 1151 claims.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).   After the Court vacated the Board's decision and the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) vacated and remanded the Court's decision, the Court in 
July 2004 again vacated and remanded the Board's decision.  In 
March 2008, the Federal Circuit affirmed the Court's decision, 
resulting in the case being returned to the Board.

In September 2008, the Board remanded the claims to the RO for 
appropriate notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  As discussed below, the Appeals 
Management Center (AMC) complied with the Board's remand 
instructions with regard to the section 1151 claims in its 
October 2008 VCAA letter to the Veteran.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
residuals of a right ankle injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC, in Washington, DC.


FINDING OF FACT

The Veteran's left foot, neck, and claimed rib injuries are not 
shown to be caused by VA hospital care, medical or surgical 
treatment, or examination, and residuals of the neck injury and 
claimed rib injury have not been shown.


CONCLUSION OF LAW

The criteria for VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left foot, neck, and claimed rib injuries 
are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2008 post-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the section 1151 
claims.  This letter also satisfied the second and third elements 
of the duty to notify by delineating the evidence VA would assist 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the October 2008 letter complied with this 
requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements of 
his claims, in the October 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records.  A VA examination has not been provided and a 
VA opinion has not been sought because, as shown below, there is 
no medical evidence or opinion that would be relevant to or alter 
the Board's determination that the Veteran's claim lies beyond 
the ambit of section 1151 because, even fully crediting his 
testimony and assuming the existence of all claimed disabilities, 
his claimed injuries were not caused by VA care, treatment, or 
examination.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance requirements 
with regard to the section 1151 claims.  These claims are thus 
ready to be considered on the merits.


Analysis

The law provides that compensation may be paid for a qualifying 
additional disability not the result of the Veteran's willful 
misconduct, caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran when the 
proximate cause of the disability or death was: (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) 
for claims received by VA on or after October 1, 1997, as in this 
case, for additional disability due to hospital care, medical or 
surgical treatment, or examination, require actual causation not 
the result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361.  The additional disability 
or death must not have been due to the Veteran's failure to 
follow medical instructions. 38 C.F.R. § 3.361(c)(3). 

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the beginning 
of the hospital care, medical or surgical treatment, or other 
incident in which the claimed disease or injury was sustained 
(i.e., medical examination, training and rehabilitation services, 
or work therapy), is compared to the Veteran's condition after 
such treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability is shown to exist, the next 
consideration is whether the causation requirements for a valid 
claim have been met.  In order to establish actual causation, the 
evidence must show that the medical or surgical treatment 
rendered resulted in the Veteran's additional disability.  See 38 
C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the 
disability claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability, and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider or 
that (ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the Veteran's or, in 
appropriate cases, the Veteran's representative's informed 
consent.  To establish the proximate cause of an additional 
disability or death, it must be shown that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination.

The Veteran's theory of recovery is that VA negligence resulted 
in a September 17, 1999 automobile accident that caused left 
foot, rib, and neck injuries.  Specifically, in his written 
statements and hearing testimony, the Veteran indicated that he 
broke his right heel on July 28, 1999, that he was admitted to 
the VA hospital on August 10, 1999, and that on August 13, 1999, 
a VA physician operated on his right heel, leaving a big hole in 
the back of his right foot.  He felt that the VA physician 
committed malpractice by leaving the hole in his right foot.  He 
was in the hospital and on September 15, 1999, he was placed in 
after care.  He stated that VA health care providers should not 
have let him go home on pass with a cast on his foot on September 
17, 1999.  Nevertheless, on September 17, 1999, he was given a 
pass to go home and was told to be back later that afternoon for 
an intravenous treatment to keep the infection out of the hole on 
his right foot.  He went home and was coming back to the VA 
hospital, and when he was about 10 miles away from the VA 
hospital, he was hit head on by a woman in a car.  He had a cast 
on his right foot and when he saw her coming, he tried to hit his 
brakes, but he could not get his right foot on the brake because 
of the cast that was on his right foot.  In the accident, he hurt 
his left foot, his ribs, and his neck (the accident also resulted 
in a right leg below the knee amputation that was the subject of 
a prior Board section 1151 decision and is not on appeal herein).  
He was admitted to a private hospital on the September 17th, and 
then he was transferred to the VA hospital on about September 20, 
1999. On about September 30, 1999, his VA physician stated that 
he was going to have to amputate the veteran's right foot.

Thus, the Veteran's theory is that VA compensation is warranted 
under 38 U.S.C.A. § 1151 because VA was negligent for letting him 
go out on a pass with a cast on his right foot on September 17, 
1999, causing him to have an accident because he could not get 
his right foot on the brake when trying to avoid the woman who 
hit him head on, resulting left foot, rib, and neck injuries and 
disabilities.  This theory of recovery must be rejected, and the 
Veteran's claim denied, because of case law indicating that any 
additional disability due to the automobile accident as described 
by the Veteran was not caused by VA hospital care, medical or 
surgical treatment, or examination.

In Loving v. Nicholson, 19 Vet. App. 96 (2005), the Court 
addressed whether an injury sustained at a VA hospital from 
something other than medical treatment could be compensable under 
38 U.S.C.A. § 1151.  There, the Veteran suffered an injury during 
the course of a VA examination when a medical ceiling grate or 
panel fell on him.  Id. at 98.  The Court held that additional 
disability from this incident was not additional disability 
"caused by VA hospital care, medical or surgical treatment, or 
examination," and was therefore not compensable under 38 U.S.C.A. 
§ 1151, because the injury was coincidental to the examination 
and was not caused by it.  Id. at 100.  Rather, in order for 
additional disability to be compensable under 38 U.S.C.A. § 1151, 
the additional disability must have been the result of injury 
that was part of the natural sequence of cause and effect flowing 
directly from the actual provision of "hospital care, medical or 
surgical treatment, or examination" furnished by VA.  Id. at 101.  
In support of its holding, the Court cited Sweitzer v. Brown, 5 
Vet. App. 503 (1993), in which the Court had affirmed a Board 
decision that denied 38 U.S.C.A. § 1151 benefits for a Veteran 
who had claimed that, while he was waiting for a VA examination, 
an unidentified patient in a motorized wheelchair struck him in 
the lower torso, and knocked him to the ground.  Id. at 100 
(citing Sweitzer, 5 Vet. App. at 504).  The Court in Sweitzer 
held that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for an 
examination. Id. (citing Sweitzer, 5 Vet. App. at 505).

The facts in this case are similar to those in Loving and 
Sweitzer.  Here, with regard to the injury residuals for which 
the Veteran is claiming compensation under 38 U.S.C.A. § 1151, 
the Veteran has claimed, and the evidence shows, only that these 
residuals were caused by the September 17, 1999 motor vehicle 
accident.  Such an accident does not provide a basis for recovery 
under 38 U.S.C.A. § 1151 because it was at most coincident to the 
Veteran's treatment at a VAMC and not part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of VA care.  The evidence, including the Veteran's 
statements and testimony, shows that he was not undergoing 
hospital care, medical or surgical treatment, or examination by a 
VA employee or at a VA facility at the time the additional 
disability was incurred.  Rather, the Veteran was returning back 
to the VA facility from a weekend pass when he was involved in 
the motor vehicle accident. There is no evidence that the Veteran 
was in the course of being provided hospital care, medical or 
surgical treatment, or examination by a VA employee or at a VA 
facility at the time the accident occurred.  There is no evidence 
that driving to a VA facility was a form of hospital care, 
medical or surgical treatment or examination.

Moreover, while the Veteran was indeed given a pass to leave the 
VA facility for the weekend, there is no evidence that the 
Veteran was instructed to drive a vehicle, or that driving a 
vehicle was part of his medical or surgical treatment.  Even 
accepting the Veteran's argument that the head on collision could 
have been avoided or the speed of his car reduced if he could 
have applied the brakes, this only establishes that the Veteran 
was incapable of operating the vehicle in a non-negligent manner.  
Neither leaving the VA facility by driving or returning to the 
facility by him driving his own vehicle can be attributed to 
actions on the part of VA.  Further, although the Veteran was 
provided a pass, he, and not the VA, operated the vehicle.  Even 
assuming that the description of the accident is accurate, it is 
the Veteran, not VA, who was clearly incapable of operating the 
vehicle in a safe manner and the Veteran elected to drive the 
vehicle when he was not capable of doing so in a safe manner.  
VA's giving to the Veteran a pass is not tantamount to informing 
him of driving a vehicle when he was not capable of doing so.  
There is no evidence that the Veteran was advised to do any 
physical activity that could be impaired by him having a cast on 
his foot.  Either the Veteran, the driver of the other car, or a 
combination of the two is responsible for the accident, but not 
hospital, surgical or medical care provided by VA.

To the extent that the Veteran is competent to offer his lay 
opinion that his left foot, rib, and neck injuries are the result 
of VA care, the law as cited above reflects that the motor 
vehicle accident and events leading up to it that he cites as the 
VA care do not in fact constitute VA care.  Thus, even crediting 
all of the Veteran's testimony, this testimony along with the 
other evidence does not show that any of his disabilities were 
caused by VA care.  Consequently, he is not entitled to 
compensation pursuant to 38 U.S.C.A. § 1151 for any of these 
claimed disabilities.

The Board also notes that there is no evidence of that the 
Veteran injured his ribs or that there were residuals of a neck 
injury.

September 21, 1999 VA cervical spine X-rays indicate that the 
veteran appeared to have, on the swimmer's view at C6, about a 7 
millimeter anterior subluxation on C7.
A September 23, 1999 VA cardiology report notes that the veteran 
had been admitted on September 20, 1999 and that he had sustained 
a right calcaneus bone fracture in July 1999, complicated by 
wound infection with Pseudomonas aeruginosa and methicillin 
resistant staphylococcus aureus, necessitating debridement in the 
early part of September 1999.   It further states that he was 
involved in a motor vehicle accident on September 17, 1999, 
sustaining fractures of both legs necessitating fixation of his 
right tibia and fibula and casting of the left leg.

September 28, 1999 VA cervical spine X-rays revealed the 
vertebrae to be intact and normally aligned, with no abnormal 
angulation or slippage seen.  An October 19, 1999 VA social work 
service report indicates that the veteran had been in an 
automobile accident while on pass from extended care and suffered 
multiple fractures to his leg.  A November 9, 1999 VA progress 
note states that the Veteran had had a motor vehicle collision 
which resulted in a right below the knee operation.

A January 2000 addendum to the August 10 to September 17, 1999 
hospital discharge indicates that the veteran had been admitted 
on August 10, 1999 with an open calcaneus fracture and that he 
had had an infection with methicillin resistant staphylococcus 
aureus and an open reduction and internal fixation of his right 
calcaneus. He also had an incision and drainage which showed 
methicillin resistant staphylococcus aureus. He had been started 
on intravenous antibiotics while on the surgical service and was 
receiving prolonged antibiotics for his methicillin resistant 
staphylococcus aureus. While he was on the surgery ward, he had 
cultures, and it was decided that he could get his intravenous 
antibiotics while on the intermediate care ward. He was given a 
pass on the weekend of September 17, 1999 and failed to return to 
the hospital on Monday morning. Later it was found out that he 
had been admitted to another hospital because he had been in a 
severe motor vehicle accident breaking, both of his legs. The 
veteran had had a new admission after that, having surgery for 
his legs and being put in casts. At the same time, he was 
referred to domiciliary where he was residing.

Thus, neither rib injury nor permanent residuals of neck injury 
have been shown.  No treatment records have been submitted 
showing rib injury or permanent rib injury residuals; and no 
treatment records have been submitted showing cervical spine 
injury residuals.  No chest X-rays showed rib fractures.  
Originally, radiographically, C6 was thought to have been 
possibly subluxed anteriorly on C7. Subluxation was not later 
confirmed, however.  The vertebrae and alignment of the cervical 
spine were normal on VA X-ray in September 1999, and cervical 
spine injury residuals were not diagnosed.  To the extent that 
the Veteran is competent to testify to the existence of rib and 
neck disabilities, the specific evidence and opinions from 
trained physicians outweigh his general lay statements.

Accordingly, the evidence also reflects that the Veteran does not 
have current rib or neck disabilities subject to compensation 
under the provisions of 38 U.S.C.A. § 1151.

In sum, a motor vehicle accident which is another driver's fault 
and which occurs when a veteran is given a pass and returning to 
hospital grounds after taking care of personal matters cannot 
possibly be conceived of as being caused by VA hospital care or 
medical or surgical treatment.  Therefore, VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for disabilities 
resulting from injuries sustained in such an accident are not 
warranted, even assuming the existence of all of the claimed 
injuries and residuals.


ORDER

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left foot injury is 
denied.

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a rib injury, is denied.

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a neck injury, is denied.



REMAND

VA's duty to notify a Veteran seeking to reopen a previously 
denied claim includes advising the Veteran of the evidence and 
information needed to reopen the claim as well as the evidence 
and information needed to establish entitlement to the underlying 
claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Also, in the context of a claim to reopen, VA 
must look at the basis for the denial in the prior decision and 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Id.  The failure to provide 
this notice is "almost always prejudicial" because it 
constitutes a failure to provide notice of a key element of what 
it takes to substantiate a claim to reopen without which a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process, because he would not 
know what evidence was needed to reopen his claim.  Id. at 10.

The AMC failed to fully comply with Kent in this case.  The most 
recent final denial of the Veteran's claim for service connection 
for right ankle injury residuals is the Board's August 1993 
denial of the Veteran's application to reopen his claim for 
service connection for right ankle injury residuals.  However, in 
its October 2008 VCAA letter, the AMC misidentified the date of 
the most recent prior denial as March 1975.  That was actually 
the date of an even earlier Board denial of a claim for service 
connection for right ankle injury residuals.  In the interim, 
there was a November 1988 RO denial.  Moreover, the RO wrote in 
its October 2008 letter, "Your claim was previously denied 
because your right ankle sprain was not incurred in or aggravated 
by service.  Therefore, the evidence you submit must relate to 
this fact."  While accurate, this statement is too general to 
comply with Kent.  This statement did not explain the specific 
basis for Board's prior denial or the evidence needed to 
substantiate the elements found insufficient in the previous 
denial.  In fact, the Board's August 1993 denial noted an in-
service right ankle injury and diagnosis of Achilles tendonitis, 
which was rendered after notation of a strained right ankle and 
possible fracture, with subsequent X-rays negative.  The Board 
also noted multiple post-service diagnoses including chronic 
ligamentous strain and residuals of a right ankle injury.  
Moreover, the Board noted the Veteran's testimony that his 
current right ankle disability had its onset in service.  Thus, 
the RO should have informed the Veteran that the element found 
insufficient in the most recent, August 1993 Board denial was the 
element of a nexus between a current right ankle disability and 
the in-service right ankle injury, and that he would have to 
submit evidence of such nexus in addition to his own previous 
statements which were already of record.

As the AMC failed to comply with Kent as instructed in the 
Board's September 2008 remand, and this error was prejudicial to 
the Veteran, the claim must be remanded for proper Kent notice.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Kent-compliant letter 
with regard to his application to reopen 
his previously denied claim for service 
connection for right ankle injury 
residuals.  Inform the Veteran that in its 
most recent denial, the Board found that he 
had not submitted new and material evidence 
to reopen the claim because of a lack of 
new evidence relating to the element of a 
nexus between a current right ankle 
disability and the in-service right ankle 
injury.  The Veteran should be told that 
there is already evidence of record showing 
an in-service right ankle injury, in-
service diagnoses of right ankle strain and 
Achilles tendonitis, as well as evidence of 
a current right ankle disability and the 
Veteran's statements alleging a link 
between the two.  The Veteran must 
therefore submit new evidence showing a 
relationship between a current right ankle 
disability and the in-service right ankle 
injury and diagnoses.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


